DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42 and 43 have each been amended to recite "... when so struck..." on labeled p. 10. It is unclear which striking action is being referred to (i.e. of "when struck by the pin's movement into and out of the captive region"). Therefore, claims 42 and 43 are indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Vita et al. (US 3,531,140)

Regarding claim 41, Di Vita discloses a coupler for releasably coupling an attachment that includes a coupling pin (29) to an earth working machine, the coupler comprising,
a coupler body (including 33) comprising a receptacle (34) adapted to receive said pin via a mouth of the receptacle,
a retainer (including 46) located by the coupler body in a manner able to move relative the receptacle between a first position (see Fig. 4) to retain said pin in the receptacle and a second position (see Fig. 5) to allow the release of said pin from the receptacle, the retainer able to move, against a bias urging the retainer towards the first position, to or towards the second position by each of:
the pin (29) when the pin moves via the mouth into the receptacle to allow the pin to move into the receptacle to be retained thereat by said retainer, and
a driver (including 71) located by the coupler body in a manner to be able to move between an actuator coupled and decoupled condition and that can be actuated to move relative to the coupler body to move the retainer towards its second position, and
a trigger (including 50) located by the coupler body and presented relative the receptacle in a partially receptacle-occluding position, to be contacted by said pin and be moved by said pin relative the coupler body when said pin moves in at least one of (i) a direction to move into the receptacle, and (ii) a direction to move out of the receptacle,
wherein the trigger (including 50) is biased towards said partially receptacle-occluding position, yet temporarily movable away from the partially receptacle-occluding position when contacted by the pin upon the pin's movement into the receptacle,
wherein movement of the trigger by said pin's movement into the receptacle causes a coupled retainer and driver to move to decouple so that the retainer, if not in its first position, is able to move to its first position by the bias, upon said pin's movement (broadly being only commencement of movement) in a direction to move out of the receptacle.

Regarding claim 42, Di Vita discloses a coupler for securing an attachment, that includes a mounting pin (29), to an earth working machine, the coupler comprising:
a coupler body (including 33) that presents a receptacle (34) having a captive region to receive the mounting pin;
a retainer (including 46) to capture the pin in the captive region when in a retaining position relative to the coupler body (as seen in Fig. 4);
a driven driver (including 71); and
a trigger (including 50) presented from said coupler body and biased towards a partially receptacle-occluding position in a manner that the pin will strike the trigger when the pin moves into and out of the captive region,
wherein the trigger (including 150) is temporarily moveable away from the partially receptacle-occluding position when struck by the pin’s movement into and out of the captive region (capable of such movement; cause and effect not definitively recited; further, conditional statement not necessarily required),
wherein the retainer is capable of being moved relative to the coupler body by the driven driver (including 71) to a position (see Fig. 5) to allow release of the pin from the captive region,
the trigger (including 50) when struck by the pin so moving the trigger causes the trigger to decouple the driver from the retainer (as seen in Fig. 3) allowing the retainer to move back to its retaining position under the influence of a bias acting on the retainer (via 56), upon the pin’s movement (back) out of the captive region (broadly being only commencement of movement).

Regarding claim 43, Di Vita discloses a coupler for securing an attachment, that includes a mounting pin (29), to an earth working machine, the coupler comprising:
a coupler body (including 33) including a receptacle (34) having a captive region to receive the mounting pin;
a retainer (including 46) to capture the pin in the captive region when in a retaining position relative to the coupler body (as seen in Fig. 4);
a driven driver (including 71); and
a trigger (including 50) presented from said coupler body and biased towards a partially receptacle-occluding position in a manner that the pin will strike the trigger when the pin moves into and out of the captive region,
wherein the trigger (including 50) is temporarily moveable away from the partially receptacle-occluding position when struck by the pin’s movement into and out of the captive region (capable of such movement; cause and effect not definitively recited; further, conditional statement not necessarily required),
wherein the retainer is capable of being moved relative to the coupler body by the driven driver (including 71) to a position (see Fig. 5) to allow release of the pin from the captive region,
the trigger (including 50) when struck by the pin so moving the trigger to decouple the driver from the retainer (as seen in Fig. 3) such that the retainer is then not constrained by the driver and moves back to its retaining position (as 52 can move freely within the end of 71), upon the pin’s movement (back) out of the captive region (broadly being only commencement of movement.


Allowable Subject Matter
Claims 1-6, 8-12, 17, 18, 21-27, 32, 33, 39, and 40 are allowed.


Response to Arguments
Applicant's arguments filed 1/25/2022 with respect to claims 41-43 have been fully considered, but they are not persuasive. Claims 41-43 fail to include the same limitations specifically argued regarding claim 1. As such, Applicant's arguments regarding claims 41-13 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/6/14/22